Exhibit 10.5

 

EXECUTION VERSION

 

AMENDMENT NO. 1

 

Dated as of April 07, 2016

 

to

 

CREDIT AGREEMENT

 

Dated as of March 28, 2014

 

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of April 07, 2016 by and
among ITC GREAT PLAINS, LLC, a Michigan limited liability company (the
“Borrower”), the financial institutions listed on the signature pages hereof and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”),
under that certain Revolving Credit Agreement dated as of March 28, 2014 by and
among the Borrower, the Lenders and the Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.

 

WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;

 

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

 

1.                                      Amendments to the Credit Agreement. 
Effective as of the date of satisfaction of the conditions precedent set forth
in Section 2 below, the parties hereto agree that the Credit Agreement is hereby
amended as follows:

 

(a)                                 Section 1.1 of the Credit Agreement is
amended to amend and restate the definition of “Capital Stock” now appearing
therein in its entirety as follows:

 

“Capital Stock” shall mean (i) at any time prior to the effectiveness of the
Specified Transaction, common shares, preferred shares or other equivalent
equity interests (howsoever designated) of capital stock of a corporation,
equity preferred or common interests or membership interests in a limited
liability company, limited or general partnership interests in a partnership or
any other equivalent of such ownership interest or (ii) at any time from and
after the effectiveness of the Specified Transaction, shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any of the foregoing.

 

(b)                                 Section 1.1 of the Credit Agreement is
amended to amend and restate the

 

--------------------------------------------------------------------------------


 

definition of “Change of Ownership” now appearing therein in its entirety as
follows:

 

“Change of Ownership” shall mean and be deemed to have occurred if:

 

(i)                                     at any time prior to the effectiveness
of the Specified Transaction, (a) any person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the Securities and
Exchange Commission thereunder) shall become, directly or indirectly, the
beneficial owner of capital stock representing more than 35% of the ordinary
voting power represented by the issued and outstanding Voting Stock of ITC
Holdings; and/or (b) ITC Holdings ceases to own, directly or indirectly, 85% of
the Capital Stock of the Borrower, free and clear of any Liens, other than Liens
of the type described in clauses (a), (b) or (c) (to the extent the obligations
in respect of such judgments or decrees under such clause (c) have been bonded
for the full amount in dispute) of the definition of “Permitted Liens”; and/or
(c) a majority of the incumbent directors of ITC Holdings ceases to be persons
who were either (x) directors of ITC Holdings on the Closing Date or (y) new
directors (such persons being called herein “New Members”) appointed or
nominated for election by one or more persons who were members of the board of
directors of ITC Holdings on the Closing Date or who were appointed or nominated
by one or more such New Members whether or not they were members on the Closing
Date; or

 

(ii)                                  at any time on and after the effectiveness
of the Specified Transaction (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
of Capital Stock representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Capital Stock of Fortis; or
(b) Fortis ceases to own, directly or indirectly, and Control 80% or more of the
ordinary voting power of ITC Holdings, free and clear of Liens other than Liens
of the type described in clauses (a), (b) or (c) (to the extent the obligations
in respect of such judgments or decrees under such clause (c) have been bonded
for the full amount in dispute) of the definition of “Permitted Liens”; or
(c) ITC Holdings ceases to own, directly or indirectly, 85% of the Capital Stock
of the Borrower, free and clear of any Liens, other than Liens of the type
described in clauses (a), (b) or (c) (to the extent the obligations in respect
of such judgments or decrees under such clause (c) have been bonded for the full
amount in dispute) of the definition of “Permitted Liens”; or (d) occupation of
a majority of the seats (other than vacant seats) on the board of directors of
Fortis by Persons who were neither (i) nominated, appointed or approved for
consideration by shareholders for election by the board of directors of Fortis
nor (ii) appointed by directors so nominated, appointed or approved.

 

(c)                                  Section 1.1 of the Credit Agreement is
amended to amend and restate the definition of “Control”, “Controls” and
“Controlled” now appearing therein in its entirety as follows:

 

2

--------------------------------------------------------------------------------


 

“Control”, “Controls” and “Controlled”, when used with respect to any Person,
shall mean (i) at any time prior to the effectiveness of the Specified
Transaction, the power to direct the management and policies of such Person,
directly or indirectly, whether through ownership of Voting Stock, by contract
or otherwise or (ii) at any time on and after the effectiveness of the Specified
Transaction, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

(d)                                 Section 1.1 of the Credit Agreement is
amended to amend and restate clause (d) of the definition of “Defaulting Lender”
now appearing therein in its entirety as follows:

 

(d) has become, or has a Parent that has become, the subject of a Bankruptcy
Event or a Bail-In Action

 

(e)                                  Section 1.1 of the Credit Agreement is
amended to insert the following new definitions alphabetically therein:

 

“Amendment No. 1 Effective Date” shall mean April 07, 2016.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Fortis” means Fortis Inc., a corporation organized under the Corporation Act of
Newfoundland and Labrador.

 

“Specified Transaction” shall mean the consummation of the transactions
contemplated pursuant to that certain Agreement and Plan of Merger, dated as of
February 9, 2016, among

 

3

--------------------------------------------------------------------------------


 

Fortis US Inc., Element Acquisition Sub Inc., Fortis and ITC Holdings, as in
effect as of the Amendment No. 1 Effective Date.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(f)                                   Section 5.3 of the Credit Agreement is
amended to insert the following new clause (g) at the end thereof:

 

(g)  For purposes of determining withholding Taxes imposed under FATCA, from and
after the Amendment No. 1 Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement and the Revolving Credit Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

(g)                                  Article 12 of the Credit Agreement is
amended to insert the following new Section 12.22 at the end thereof:

 

12.22                 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement or any related loan document may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other related loan document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

2.                                      Conditions of Effectiveness.  The
effectiveness of this Amendment is subject to

 

4

--------------------------------------------------------------------------------


 

the conditions precedent that the Administrative Agent shall have received
(i) counterparts of this Amendment duly executed by the Borrower, the Required
Lenders and the Administrative Agent and (ii) payment and/or reimbursement of
the Administrative Agent’s and its affiliates’ fees and expenses (including, to
the extent invoiced, reasonable and documented fees and expenses of counsel for
the Administrative Agent) in connection with this Amendment, the Credit
Agreement and the other related loan documents.

 

3.                                      Representations and Warranties of the
Borrower.  The Borrower hereby represents and warrants as follows:

 

(a)                                 This Amendment and the Credit Agreement as
modified hereby constitute legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity.

 

(b)                                 As of the date hereof and after giving
effect to the terms of this Amendment, (i) no Default or Event of Default has
occurred and is continuing and (ii) the representations and warranties of the
Borrower set forth in the Credit Agreement, as amended hereby, are true and
correct in all material respects (or in all respects if the applicable
representation or warranty is qualified by Material Adverse Effect or
materiality) on and as of the date hereof and after giving effect to this
Amendment, except to the extent such representation or warranty specifically
relates to an earlier date in which case such representation or warranty shall
be true and correct in all material respects (or in all respects if the
applicable representation or warranty is qualified by Material Adverse Effect or
materiality) as of such earlier date.

 

4.                                      Reference to and Effect on the Credit
Agreement.

 

(a)                                 Upon the effectiveness hereof, each
reference to the Credit Agreement in the Credit Agreement or any other related
loan document shall mean and be a reference to the Credit Agreement as amended
hereby.

 

(b)                                 The Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

 

(c)                                  Except with respect to the subject matter
hereof, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

 

(d)                                 This Amendment shall constitute a loan
document related to the Credit Agreement.

 

5.                                      Governing Law.  This Amendment shall be
construed in accordance with and governed by the law of the State of New York.

 

6.                                      Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

5

--------------------------------------------------------------------------------


 

7.                                      Counterparts.  This Amendment may be
executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
a signature page of this Amendment by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

 

ITC GREAT PLAINS, LLC,

 

 

as the Borrower

 

 

 

 

 

By: ITC Grid Development, LLC, its sole member

 

 

By: ITC Holdings Corp., its sole member

 

 

 

 

 

By:

/s/ Rejji P. Hayes

 

 

Name:  Rejji P. Hayes

 

 

Title:    Senior Vice President and Chief Financial Officer

 

Signature Page to Amendment No. 1 to

Revolving Credit Agreement dated as of March 28, 2014

ITC GREAT PLAINS, LLC

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually as a Lender, as a Letter of Credit Issuer and
as Administrative Agent

 

 

 

 

 

By:

/s/ Nancy R. Barwig

 

Name: Nancy R. Barwig

 

Title:   Credit Risk Director

 

Signature Page to Amendment No. 1 to

Revolving Credit Agreement dated as of March 28, 2014

ITC GREAT PLAINS, LLC

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

individually as a Lender and as a Letter of Credit Issuer

 

 

 

 

 

By:

/s/ Christopher Aitkin

 

Name: Christopher Aitkin

 

Title:   Assistant Vice President

 

Signature Page to Amendment No. 1 to

Revolving Credit Agreement dated as of March 28, 2014

ITC GREAT PLAINS, LLC

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

individually as a Lender and as a Letter of Credit Issuer

 

 

 

 

 

By:

/s/ Nick Schmiesing

 

Name: Nick Schmiesing

 

Title:   Director

 

Signature Page to Amendment No. 1 to

Revolving Credit Agreement dated as of March 28, 2014

ITC GREAT PLAINS, LLC

 

--------------------------------------------------------------------------------


 

 

Credit Suisse AG Cayman Islands Branch,

 

as a Lender

 

 

 

By:

/s/ Robert Hetu

 

Name: Robert Hetu

 

Title:   Authorized Signatory

 

 

 

By:

/s/ Lorenz Meier

 

Name: Lorenz Meier

 

Title:   Authorized Signatory

 

Signature Page to Amendment No. 1 to

Revolving Credit Agreement dated as of March 28, 2014

ITC GREAT PLAINS, LLC

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

individually as a Lender

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name: Virginia Cosenza

 

Title:   Vice President

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name: Ming K. Chu

 

Title:   Director

 

Signature Page to Amendment No. 1 to

Revolving Credit Agreement dated as of March 28, 2014

ITC GREAT PLAINS, LLC

 

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY BANK, N.A.,

 

 

individually as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Patrick Layton

 

 

Name:

Patrick Layton

 

 

Title:

Authorized Signatory

 

Signature Page to Amendment No. 1 to

Revolving Credit Agreement dated as of March 28, 2014

ITC GREAT PLAINS, LLC

 

--------------------------------------------------------------------------------


 

 

 

GOLDMAN SACHS BANK USA,

 

 

individually as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Jerry Li

 

 

Name:

Jerry Li

 

 

Title:

Authorized Signatory

 

Signature Page to Amendment No. 1 to

Revolving Credit Agreement dated as of March 28, 2014

ITC GREAT PLAINS, LLC

 

--------------------------------------------------------------------------------


 

 

 

Bank of America N.A.,

 

 

individually as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Carlos Morales

 

 

Name:

Carlos Morales

 

 

Title:

SVP

 

Signature Page to Amendment No. 1 to

Revolving Credit Agreement dated as of March 28, 2014

ITC GREAT PLAINS, LLC

 

--------------------------------------------------------------------------------


 

 

 

Mizuho Bank, Ltd.,

 

 

individually as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Nelson Chang

 

 

Name:

Nelson Chang

 

 

Title:

Authorized Signatory

 

Signature Page to Amendment No. 1 to

Revolving Credit Agreement dated as of March 28, 2014

ITC GREAT PLAINS, LLC

 

--------------------------------------------------------------------------------


 

 

 

COMERICA BANK,

 

 

individually as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Nicole Swigert

 

 

Name:

Nicole Swigert

 

 

Title:

Vice President

 

Signature Page to Amendment No. 1 to

Revolving Credit Agreement dated as of March 28, 2014

ITC GREAT PLAINS, LLC

 

--------------------------------------------------------------------------------


 

 

 

PNC Bank, National Association,

 

 

individually as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Jon R Hinard

 

 

Name:

Jon R Hinard

 

 

Title:

Managing Director

 

Signature Page to Amendment No. 1 to

Revolving Credit Agreement dated as of March 28, 2014

ITC GREAT PLAINS, LLC

 

--------------------------------------------------------------------------------


 

 

 

CoBank, ACB, individually as a Lender

 

 

 

 

 

 

 

 

By:

/s/ John H. Kemper

 

 

Name:

John H. Kemper

 

 

Title:

Vice President

 

Signature Page to Amendment No. 1 to

Revolving Credit Agreement dated as of March 28, 2014

ITC GREAT PLAINS, LLC

 

--------------------------------------------------------------------------------